DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, claim 1 (in part) and 2 and DNA in the reply filed on 3/8/2021 is acknowledged.
Claims 3-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2021.
Thus examination will be limited to target is nucleic acid or DNA.
The response further provides argument about the prior art teachings of Harvey asserting Harvey does not teach use as a primer.  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2114 Apparatus and Article Claims states- " While features of an apparatus may be recited either structurally or functionally, claims< directed to > an < apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); < In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). .
Priority
The instant application was filed 05/29/2018 is a national stage entry of PCT/KR2017/001632 with an international filing date: 02/15/2017 and claims foreign priority to KR10-2016-0017359 , filed 02/15/2016 and claims foreign priority to KR10-2017-0020238 , filed 02/14/2017.
Foreign priority document KR10-2017-0020238 , filed 02/14/2017 is not provided.
Foreign priority document KR10-2016-0017359 is not in English.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2018 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation  “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation  “FIG. ” must not appear..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
  Further drawings 11-15 recite “SEQ ID No.”  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The drawings should be amended to be consistent with 37 CFR 1.821 (d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to a target nucleic acid or a specific region of a target protein to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region act as primer in maintaining a complex with the target nucleic acid or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein, wherein when any one of X, Y and Z is DNA, one or more of the other two are RNA, wherein X, Y and Z are a DNA or RNA consisting of nucleotides, and wherein when any one of X, Y and Z is DNA, one or more of the other two are RNA.”  Claim 2 indicates that Z can be 0.  The specification teaches on page 5 teaches, “Herein, the number of DNA and RNA may be more than 0, and is as defined above for X, Y and Z.”  Thus the metes and bounds of the claim are unclear as the specification suggests X, Y or Z can be 0.  Further the claims and specification provide no clarity as to where X, Y, or Z begin or end and how to differentiate the components of the promer.  Thus the metes and bounds of the claim are unclear what is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Harvey (Analytical Chemistry (2004) volume 333, pages 246-255).
MPEP 2114 Apparatus and Article Claims states- " While features of an apparatus may be recited either structurally or functionally, claims< directed to > an < apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); < In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)..”  
st column, preparation of Catacleave probe) Harvey thus teaches a probe with X-Y-Z which is DNA-RNA-DNA and with fluorescent marker inside the ends.
With regards to claim 2, Harvey teaches, “A 24-mer chimeric oligonucleotide, 5'-TATGCC ATTT-r(GAGA)-TTTTTGAATT-3',” Which provides 10 nucleotides DNA (X)-4 ribonucleotides (RNA)(Y) and 10 nucleotides DNA (Z).  Thus it anticipates claim 2.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Han (US patent 5763181).
 With regards to claim 1, Han teaches, “ The cycling probes used consist of DNA-RNA-DNA strands. The first fluorescent probe contains a fluorescein labeled nucleotide positioned at one end of the DNA strand and an NH.sub.2 -modified nucleotide positioned on the opposite DNA strand. The second fluorescent probe acts as an energy acceptor, and is labeled with at least two fluorophores (eosin and tetramethylrhodamine). The positions of the modified nucleotides will be systematically varied.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/336684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to a target nucleic acid or a specific region of a target protein to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region act as primer in maintaining a complex with the target nucleic acid or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein, wherein when any one of X, Y and Z is DNA, one or more of the other two are RNA, wherein X, Y and Z are a DNA or RNA consisting of nucleotides, and wherein when any one of X, Y and Z is DNA, one or more of the other two are RNA.”
The claims of ‘684 are drawn to a method of using a promer of a promoter, “a promer which comprises a nucleotide sequence capable of binding complementarily to a portion of the nucleotide sequence of the cDNA and is capable of being used as (i) a forward primer and a probe, or (ii) a reverse primer or a probe, or (iii) a forward primer, each of X and Y is a DNA or RNA comprising nucleotides and Z is a DNA, RNA comprising nucleotides, or is null; and when any one of X, Y and Z is DNA, then one or more of the other two are RNA.”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the promoter of the claims of ‘684 anticipate the instant claims.
Claim 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/761244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a 
The claims of ‘244 are drawn to a promer, “A single-stranded nucleic acid, which is for real-time detection of a genetic variation of a single target gene, the single-stranded nucleic acid comprising: (i) a structure of X-Y-Z; (ii) a complementary bonding to all or part of the nucleotide sequence of a single target gene containing a genetic variation; (iii) at least two identical or different detectable markers attached to both ends or the inside thereof; and (iv) the Y region being an RNA having a genetic sequence of one or two nucleotides at a locus of the single target gene and being cut out by a cleavage enzyme when hybridized with the single target gene, wherein when the genetic variation of the single target gene is single nucleotide polymorphism (SNP), then the single-stranded nucleic acid has the X region being a DNA having a genetic sequence of 4 to 20 nucleotides and the Z region being a DNA having a genetic sequence of 4 to 20 nucleotides, both the X and the Z region being separated from the single target gene when the Y region is cut out by a cleavage reagent following hybridization of the single target gene and the single-stranded nucleic acid, wherein when the genetic variation of the single target gene is single nucleotide polymorphism 
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the promoter of the claims of ‘244 anticipate the instant claims.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Steven Pohnert/           Primary Examiner, Art Unit 1634